                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         ORLANDO DIVISION

COMMODORES
ENTERTAINMENT
CORPORATION,

     Plaintiff,

v.                                                Case No. 6:14-cv-1335-RBD-GJK

THOMAS MCCLARY; and FIFTH
AVENUE ENTERTAINMENT, LLC,

      Defendants.
____________________________________

                                     ORDER

     Before the Court are:

     1.     Plaintiff’s Third Renewed Motion for Attorneys’ Fees and Costs

            (Doc. 554 (“Motion”));

     2.     Defendants’ Opposition to CEC’s Third Renewed Motion for

            Attorneys’ Fees and Costs (Doc. 555);

     3.     U.S.   Magistrate     Judge    Gregory    J.    Kelly’s   Report   and

            Recommendation (Doc. 557 (“R&R”));

     4.     Defendants’      Opposition   to   Magistrate   Judge’s   Report   and

            Recommendation (Doc. 559 (“Objection”)); and

     5.     Plaintiff’s Response in Opposition to Defendants’ Objections to
              Report and Recommendation (Doc. 561).

On de novo review, the R&R is due to be adopted.

                                     BACKGROUND

       After the latest appeal resulted in the U.S. Court of Appeals for the

Eleventh Circuit remanding consideration of attorney’s fees to this Court

(Doc. 552), Plaintiff moved for an award of attorney’s fees and costs, arguing that

it has won at every turn for nearly seven years, so this case is exceptional under

15 U.S.C. § 1117(A) and Octane Fitness. (Doc. 554.) 1 Defendants opposed, arguing

their litigation position was strong and they did not litigate the case in an

unreasonable manner. (Doc. 555.)

       Judge Kelly detailed Defendants’ unreasonable litigation tactics over the

lengthy history of this case and accordingly recommended that Plaintiff be granted

entitlement to fees. (Doc. 557, pp. 5–11.) But because Plaintiff did not specify or

provide support for the amount of fees it was seeking—instead relying on old

declarations submitted before the Phase II trial—Judge Kelly recommended that

Plaintiff be required to file a supplemental motion to determine the amount. (Id.

at 11–16 (referencing Local Rule 7.01).)




       1 Neither Plaintiff’s Motion nor Defendants’ Objection complies with the Local Rules’
formatting requirements. Because both sides had ample opportunity to state their positions, there
is no harm, no foul. But the parties are cautioned that further briefing must comply with the
recently updated Local Rules or it will be stricken.
                                                   2
       Defendants objected, regurgitating their arguments from their opposition

to the     Motion.2      (See   Doc.     559,    pp.       7–23.)   They    also    argued      that

Judge Kelly’s recommendation to bifurcate the entitlement and amount briefing

inappropriately retroactively applies the new Local Rule 7.01 to Plaintiff’s older

Motion. (Id. at 18–22.) Plaintiff responded in support of Judge Kelly’s R&R.

(Doc. 561.) The matter is now ripe.

                                         STANDARDS

       When a party objects to a magistrate judge’s findings, the district judge must

“make a de novo determination of those portions of the report . . . to which

objection is made.” 28 U.S.C. § 636(b)(1). The district judge “may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the

magistrate judge.” Id. The district judge must consider the record independent of

the magistrate judge’s report. See Ernest S. ex rel. Jeffrey S. v. State Bd. of Educ.,

896 F.2d 507, 513 (11th Cir. 1990).




       2 In addition to the Objection, Defendants also asked the Court to take judicial notice of a
recent decision by the European Union (“EU”) Intellectual Property Office rejecting Plaintiff’s
objection to Defendant’s application to register the mark at issue in the EU. (Doc. 558.) Federal
Rule of Evidence 201 governs when courts may take judicial notice of adjudicative facts.
Adjudicative facts are those “relevant to a determination of the claims presented in a case.”
Dippin’ Dots, Inc. v. Frosty Bites Distrib., LLC, 369 F.3d 1197, 1204 (11th Cir. 2004). Because an EU
decision from February 2021 has no bearing on Defendants’ lengthy history of vexatious litigation
in this case or on the substantive claims that were decided in Plaintiff’s favor long ago, the
decision is not a relevant adjudicative fact, so Rule 201 does not apply.
                                                       3
                                              ANALYSIS

        After an independent de novo review of the record, including Defendants’

Objection (Doc. 559), the Court agrees entirely with Judge Kelly’s well-reasoned

and thorough R&R. Because the Objection largely restates arguments Defendants

made in their original opposition (Doc. 555), there is no need to reiterate all of

Judge Kelly’s recommendations, with which the Court agrees. This is an

exceptional case, and Plaintiff is entitled to fees. 3 See Octane Fitness, LLC v. ICON

Health & Fitness, Inc., 572 U.S. 545, 554 (2014).

        As to Defendants’ argument that Judge Kelly erred in recommending that

the entitlement and amount briefing be bifurcated because Local Rule 7.01 did not

yet apply to Plaintiff’s Motion, it is not well-taken. (Doc. 559, pp. 18–22.) Federal

Rule of Civil Procedure 54(d)(2)(C) has long provided that courts may decide

entitlement before amount, and such procedure is especially appropriate here

given the tortuous history of this case. So the R&R is due to be adopted in full.




        3  Defendants’ Objection references comments made by the Court at one of the pretrial conferences
in this case in August 2018, during which the Court offhandedly remarked that it was not inclined to find
this an exceptional case. (Doc. 559, p. 6 (citing Doc. 430, p. 44).) These comments are wholly irrelevant. The
Court specifically noted it was “not making a determination” on the issue, which had not yet been briefed,
and the comments were made in the context of encouraging the parties to resolve their remaining issues
before the necessity of holding the Phase II trial. (Doc. 430, pp. 44–47.) Most importantly, those comments
were made only halfway through this case, which has dragged on for another three years despite
Defendants losing at every turn. So at this point, the Court does find this an exceptional case.

                                                          4
                                   CONCLUSION

        Accordingly, it is ORDERED AND ADJUDGED:

        1.   Defendants’ Objection (Doc. 559) is OVERRULED.

        2.   The R&R (Doc. 557) is ADOPTED AND CONFIRMED and made a

             part of this Order in its entirety.

        3.   The Motion (Doc. 554) is GRANTED IN PART AND DENIED IN

             PART:

             a.    Plaintiff is ENTITLED to an award of attorney’s fees under

                   15 U.S.C. § 1117(a).

             b.    The parties are DIRECTED to comply with Local Rule 7.01(c)

                   and (d) for a determination of the amount of attorney’s fees and

                   costs.

             c.    In all other respects, the Motion is DENIED.

        DONE AND ORDERED in Chambers in Orlando, Florida, on April 30,

2021.




                                              5
